Citation Nr: 0101835	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder characterized by pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to an increased disability evaluation for 
allergic rhinitis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability evaluation for 
right ear hearing loss, currently evaluated as 0 percent 
disabling.

5.  Entitlement to an increased disability evaluation for 
spur of the left great toe as a residuals of a contusion, 
currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran served in active service 
from September 1958 to September 1960 and from November 1960 
to November 1978.

Additionally, the Board notes that a January 1996 VA form 21-
526 (Veteran's Application for Compensation or Pension) and a 
June 1999 Notice of Disagreement include claims of service 
connection for bad eyesight, hypertension, chest pain, 
diabetes, cholesterol problems, and a right elbow disorder.  
As these issues have not been adjudicated by the RO, the 
issues are referred back to the RO for appropriate 
development and adjudication in compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Furthermore, the Board finds that further development is 
necessary with respect to the claim of service connection for 
a right leg disorder characterized by pain, and the claims 
for increased disability evaluations for allergic rhinitis, 
right ear hearing loss, and spur of the left great toe as a 
residuals of a contusion.  Thus, these issues will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the veteran was 
denied service connection for tinnitus; this decision is 
final.

2.  The evidence associated with the claims file since the 
September 1995 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2000).

2.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
tinnitus, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the applicable law, the law grants a period 
of one year from the date of the notice of the result of the 
initial determination for the filing of a notice of 
disagreement; otherwise, that decision becomes final and is 
not subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105(a) 
(2000).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and reviewed.  See 38 U.S.C.A. § 
5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

In this case, in a September 1995 rating decision, the Board 
denied the veteran's claim of service connection for tinnitus 
on the grounds that he had not submitted evidence of a link 
between the claimed tinnitus and his service.  The veteran 
was notified of this decision via letter in October 1995; 
however, he failed to timely appeal this decision.  At 
present, as the veteran has attempted to reopen his claim of 
service connection, his case is before the Board for 
appellate review.  However, because the September 1995 rating 
decision is deemed to be a final disallowance, the 
appellant's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

However, recent changes in the law have re-written 
38 U.S.C.A. § 5107 and have eliminated the well grounded 
requirement.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

With respect to the medical evidence, since the September 
1995 final adjudication, the additional evidence in the file 
which is related to the issue on appeal includes a December 
1998 VA audiological examination report indicating the 
veteran reported occasional noise exposure from working in 
the Fire Department and recreational noise exposure from lawn 
care.  He also reported periodic bilateral high frequency 
tinnitus of medium loudness, which adversely affected his 
ability to concentrate.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  However, at present, the Board finds 
that the additional medical evidence submitted since the 
September 1995 rating decision also includes evidence of 
noise exposure from working for the Fire Department and of 
recreational noise exposure from lawn care.  In this regard, 
as noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
September 1995 satisfies this requirement.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the veteran's claim.  
Thus, this evidence is "new and material" as contemplated 
by law, and provides a basis to reopen the veteran's claim of 
service connection for tinnitus.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 



ORDER

New and material evidence having been submitted, the claim of 
service connection for tinnitus is reopened; the appeal is 
granted to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
tinnitus, and upon a de novo review of the veteran's claim, 
the Board finds that additional development is necessary 
prior to final adjudication on the merits.  As such, the 
veteran's claim is remanded to the RO for such development.

In this respect, the Board is not satisfied that all relevant 
facts have been properly developed, and thus, further 
assistance to the veteran is required in order to comply with 
the Secretary's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2000).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent. 

Upon a preliminary review of the evidence, the Board finds 
that the veteran's service medical evidence includes undated 
medical notations indicating that the veteran reported 
occasional high pitched tinnitus especially during periods of 
noise exposure.  At that time, the veteran was noted to wear 
ear plugs while working, and to not have vertigo.

However, the Board finds that the present record does not 
contain sufficient evidence to review the veteran's claim of 
service connection for tinnitus on the merits, such as nexus 
evidence.  In this respect, the law is clear that if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
the veteran should be scheduled to undergo a VA examination 
in order to ascertain the etiology of the veteran's currently 
claimed tinnitus.

With respect to the claim of service connection for a right 
leg disorder characterized by pain, as noted above, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand with respect to this issue is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Furthermore, the Board observes that it does not appear that 
the veteran has been given the opportunity to undergo a VA 
examination, and that the present record does not contain 
sufficient evidence to review the veteran's claim of service 
connection for a right leg disorder characterized by pain.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As 
such, the veteran should be scheduled to undergo a VA 
examination in order to ascertain the etiology of the 
veteran's currently claimed right leg disorder characterized 
by pain.  Moreover, it appears that the veteran was treated 
for problems with his legs at the John Randolph Hospital in 
Hopewell, Virginia, and at the Fort Knox Ireland Army 
Hospital and the VA Clinic at the Ireland Army Hospital, as 
per a January 1995 VA form 21-526 (Veteran's Application for 
Compensation or Pension) and the June 1999 Notice of 
Disagreement.  However, as the claims file is devoid of the 
mentioned records, the RO should attempt to obtain the above 
discussed records.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).

Lastly, with respect to the claims for increased disability 
evaluations for allergic rhinitis, right ear hearing loss, 
and spur of the left great toe as a residuals of a contusion, 
it appears that the veteran's medical treatment records from 
the Fort Knox Ireland Army Hospital or the VA Clinic located 
there, discussed above, may be relevant to these issues as 
the veteran discussed them in his June 1999 Notice of 
disagreement.  As such, the RO must attempt to obtain these 
records prior to the Board's adjudication of these issues.  
After obtaining these treatment records, the RO should 
readjudicate the veteran's claims for increased disability 
evaluations for allergic rhinitis, right ear hearing loss, 
and spur of the left great toe as a residuals of a contusion.  
In doing so, the RO must take into consideration the new 
criteria for respiratory disorders (changed by regulatory 
amendment effective October 7, 1996, per 61 Fed. Reg. 46,797 
(1996)) and diseases of the ear including tinnitus (changed 
by regulatory amendment effective June 10, 1999, per 64 Fed. 
Reg. 25208, 25209 (1999)), and the holding in Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition). 

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should contact the veteran 
and obtain information with respect to 
his dates of treatment at the Ireland 
Army Hospital and/or at the VA Clinic 
also located there.  With this 
information, the RO should  obtain and 
associate with the claims file the 
veteran's treatment records from the 
aforementioned facilities.  If the 
search for the mentioned records has 
negative results, the claims file must 
be properly documented with information 
obtained from the facilities 
specifically indicating that these 
records were not available.

2.  The RO should obtain the veteran's 
treatment records from the John 
Randolph Hospital in Hopewell, 
Virginia, for 1994.  These records 
should be incorporated into the claims 
file.  If after making all reasonable 
efforts the RO is unable to obtain such 
records, the RO must notify the veteran 
that the above records could not be 
obtained.

3.  The RO should arrange for the veteran 
to undergo a VA audiological examination 
to evaluate the nature, severity, and 
etiology of any tinnitus.  If no tinnitus 
is found, the examiner should so 
indicate.  The claims file and a copy of 
this remand must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
the veteran's medical records and 
history, including his service medical 
records and the December 1998 VA 
audiological examination report 
indicating the veteran reported 
occasional noise exposure from working in 
the Fire Department and recreational 
noise exposure from lawn care.  Following 
a review of the veteran's medical records 
and history, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
tinnitus, if any, is related to any 
service-related noise trauma/exposure, or 
is otherwise related to his active 
service.  It is requested that the 
examiner discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's tinnitus.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The RO should arrange for the veteran 
to undergo a VA examination by the 
appropriate specialist to evaluate the 
nature, severity, and etiology of any 
right leg disorder characterized by pain.  
If no right leg disorder characterized by 
pain is found, the examiner should so 
indicate.  The claims file and a copy of 
this remand must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
the veteran's medical records and 
history.  Following a review of the 
veteran's medical records and history, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran's right leg disorder 
characterized by pain, if any, is related 
to his active service.  It is requested 
that the examiner discuss and reconcile 
any contradictory evidence regarding the 
etiology of the veteran's right leg 
disorder characterized by pain.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

6.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for 
right leg disorder characterized by pain, 
and adjudicate de novo the issue of 
entitlement to service connection for 
tinnitus, on the basis of all available 
evidence.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

7.  The RO should readjudicate the 
veteran's claims for increased disability 
evaluations for allergic rhinitis, right 
ear hearing loss, and spur of the left 
great toe as a residuals of a contusion.  
In doing so, the RO must take into 
consideration any relevant additional 
evidence of record, the new criteria for 
respiratory disorders (changed by 
regulatory amendment effective October 7, 
1996, per 61 Fed. Reg. 46,797 (1996)) and 
diseases of the ear including tinnitus 
(changed by regulatory amendment 
effective June 10, 1999, per 64 Fed. Reg. 
25208, 25209 (1999)), and the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998).  If the determination of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



